Name: 78/1012/EEC: Council Decision of 23 November 1978 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-12-13

 Avis juridique important|31978D101278/1012/EEC: Council Decision of 23 November 1978 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 349 , 13/12/1978 P. 0017 - 0017++++COUNCIL DECISION OF 23 NOVEMBER 1978 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 78/1012/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS FOR THE PERIOD ENDING 10 OCTOBER 1979 , WHEREAS A SEAT AS ALTERNATE MEMBER ON THE ABOVE COMMITTEE IN THE " TRADE UNION REPRESENTATIVES " CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR ANDERSEN , NOTIFIED TO THE COUNCIL ON 9 NOVEMBER 1978 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 14 NOVEMBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR HOLGER JENSEN IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR ANDERSEN FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , I.E . UNTIL 10 OCTOBER 1979 . DONE AT BRUSSELS , 23 NOVEMBER 1978 . FOR THE COUNCIL THE PRESIDENT J . ERTL ( 1 ) OJ NO L 257 , 15 . 10 . 1968 , P . 8 .